REVISED March 15, 2016

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50548                                   FILED
                                  Summary Calendar                             March 8, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
SEALED APPELLEE,

                                                 Plaintiff-Appellee

v.

SEALED APPELLANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-254


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant (Appellant) appeals from the district court’s denial
of his 18 U.S.C. § 3582(c)(2) motion seeking a reduction of his 40-month
sentence for possession with intent to distribute cocaine base.                  Appellant
sought a modification of his sentence based on Amendment 782 to the
Sentencing Guidelines.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 15-50548

      Appellant argues that the district court erred in denying his § 3582(c)(2)
motion because it gave excessive weight to his lengthy criminal history and did
not adequately consider the other 18 U.S.C. § 3553(a) factors or his mitigating
arguments.    We review for abuse of discretion a district court’s decision
whether to reduce a sentence pursuant to § 3582(c)(2). United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009).
      The district court was not under any obligation to reduce Appellant’s
sentence. See Evans, 587 F.3d at 673. In the instant case, the record shows
that the district court gave due consideration to the § 3582(c) motion as a
whole, listened to Appellant’s mitigating arguments, and considered the
§ 3553(a) factors, including Appellant’s criminal history and the danger he
posed to the community; thus, there is no abuse of discretion. See Evans, 587
F.3d at 672-73 & n.11; United States v. Whitebird, 55 F.3d 1007, 1009-10 (5th
Cir. 1995).
      Accordingly, the order of the district court is AFFIRMED.




                                          2